Title: To Thomas Jefferson from Éleuthère Irénée du Pont de Nemours, 22 February 1804
From: du Pont de Nemours, Éleuthère Irénée
To: Jefferson, Thomas


               
                  Monsieur le President,
                  Eleutherian Mill, near Wilmington (Del.)february 22th 1804.
               
               Monsieur le Secretaire de la guerre a bien voulu me faire part de la reponse du Docteur Hunter relativement aux epreuves qu’il a faites du Salpêtre du gouvernement et dont le resultat est que l’impureté des divers Salpetres qui sont dans les magasins ne devait être que de 4½ à 6¼ pour cent. Cependant les echantillons qui m’ont été remis par le général Irwin, et sur lesquels j’ai fait à plusieurs reprises des experiences très exactes, contenaient de 7 à 21 pour cent de Substances etrangeres au Salpêtre, ainsi que j’ai eu l’honneur de vous l’ecrire le 20 Juillet dernier. Ces echantillons etant encore entre mes mains il eut été facile de constater si cette Singuliere difference provenait du Salpêtre Soumi aux épreuves ou de l’inexactitude que le docteur ou moi aurions pu mettre dans nos experiences; mais le général Dearborn ajoutant que Monsieur Hunter proposait au gouvernement d’entreprendre à Ses fraix le raffinage de deux cent milliers de Salpêtre aux conditions de rendre dans les magasins quatre vingt dix livres de Salpêtre pur pour chaque cent livres de brut, et le ministre me faisant l’honneur de me proposer ce travail aux mêmes conditions, J’ai du Simplement repondre qu’il ne m’etait pas possible d’accepter et que je croyais même que le gouvernement ne pouvait faire aucune operation plus profitable que d’en charger le docteur Hunter.
               Maintenant que cette affaire est ainsi terminée, Je crois Monsieur le President devoir à votre bienveillance pour mon Pere, aux encouragements que vous avez bien voulu me temoigner, et je me dois à moi même, de Soumettre à vos lumieres la preuve que la demande que j’avais faite de trente pour cent pour couvrir les dechets et fraix de Raffinage n’etait nullement extravagante, quoique si eloignée de l’offre nouvelle que le gouvernement vient de recevoir. D’après la lettre du Ministre de la guerre le Docteur Hunter estime l’impureté du Salpêtre à 5 pour cent terme moyen entre les diverses qualités, il évalue les dépenses de raffinage à cinq autres livres pour cent et S’engage en conséquence à rendre au gouvernement 90 Livres de Salpêtre pur par chaque cent livres de brut. quelques procédé que le docteur puisse employer pour le raffinage du Salpêtre, et en Supposant les epreuves qu’il a deja faites parfaitement exactes, il sera forcé d’ajouter au dechet d’impureté, qu’il croit être de 5 pour cent, un autre dechet d’environ 3½ causé par l’humidité contenue dans le Salpêtre brut, et ensuite la perte inévitable occasionnée pendant le raffinage, par l’evaporation et par le coulage des vaisseaux, par la quantité de Salpêtre qui S’attache au muriate de Soude et aux écumes, ou qui reste combinée dans les dernieres eaux-meres, dechet que Chaptal estime dans son ouvrage être de 7 pour cent et qui souvent n’est pas moindre de dix. Il eprouvera donc un dechet de raffinage dont, d’après ses propres données, la plus faible estimation ne pourrait être moindre de 15½ pour cent, Sans y comprendre aucun fraix, et qui rendrait très difficile le retour de 90 livres pour cent dans les magasins à moins que le docteur ne posseda pour cela un Secret particulier, Secret dont l’importance meriterait bien tout le travail et les encouragemens que le gouvernement pourrait lui donner.
               L’administration des Poudres de France qui dirige toutes les raffineries de Salpêtre a fixé à 30 livres pour cent le dechet de raffinage qu’elle alloue à ses preposés, toutes les dépenses etant payées par elle. Lorsque j’ai proposé au gouvernement de raffiner le Salpêtre des magasins de Philadelphie et de Supporter tous les fraix sans autre retribution que la même deduction de 30 livres pour cent, Je n’avais pu le faire qu’en raison de la Superiorité qu’a en général le Salpêtre de l’Inde sur celui fabriqué en Europe et qui m’avait paru pouvoir compenser la difference des fraix, et que, parceque le ministre m’avait assuré que le Salpêtre de qualité inferieure etait en trés petite proportion dans les magasins. J’avais cru faire au gouvernement une proposition raisonable et trés moderée et meriter ainsi à ma manufacture la protection et les encouragemens dont elle etait digne Sous les autres rapports.
               En me permettant, Monsieur le President, de vous Soumettre les observations precedentes je n’ai nullement en vue d’obtenir un travail que le gouvernement repugnerait à m’accorder, mais Seulement de me Justifier à vos yeux sur la grande difference qui existe entre mes propositions et celles du docteur Hunter et sur mon refus d’accepter la preference que le Ministre avait bien voulu m’offrir aux mêmes conditions. 
               J’ai l’honneur d’être avec un profond respect, Monsieur le President Votre tres humble et très obeissant Serviteur
               
                  E. I. du Pont de Nemours.
               
             
               Editors’ Translation
               
                  
                     Mister President,
                     Eleutherian Mill, near Wilmington (Del.)22 Feb. 1804
                  
                  The secretary of war has informed me of Dr. Hunter’s response concerning his tests on the government’s saltpeter. His results indicate that the impurity of different types of saltpeter in the reserves is only about 4½ to 6¼ percent. Yet the samples General Irvine gave me, and on which I have done several very precise experiments at different times, contained from 7 to 21 percent of substances foreign to saltpeter, as I had the honor of informing you on July 20. Since these samples were still in my possession, it would have been easy to note whether this significant difference came from the saltpeter that had been submitted for testing or from inaccuracies that Dr. Hunter or I could have incorporated into our experiments. General Dearborn then added that Mr. Hunter proposed to refine the saltpeter in the warehouse to obtain 90 pounds of pure saltpeter for every 100 pounds. The secretary offered me the contract on the same conditions. I was obliged to respond that it was simply not possible to accept and that I thought the least expensive solution was to entrust the task to Dr. Hunter.
                  Now that the matter is concluded, I believe I owe it to myself, Mister President, given your good will toward my father and your encouragement to me, to prove that my proposal of 30 percent to cover waste material and refining costs was not at all excessive, despite the discrepancy with the offer the government has just received. According to the letter from the secretary of war, Dr. Hunter estimates the impurity of the saltpeter at about 5 percent and the cost of refining at another 5 percent. He thus commits to returning 90 pounds of saltpeter for every 100 pounds of gross weight. Whatever means the doctor uses to refine the saltpeter, and assuming his previous experiments to be totally accurate, he will be forced to increase the 5 percent impurity rate by another 3½ percent caused by moisture in the unrefined saltpeter, by inevitable loss during refining through evaporation, leakage from the containers, and saltpeter that attaches to sodium and scum or stays in the last bath. Chaptal estimates this loss to range from 7 percent to as much as 10 percent. Based on Dr. Hunter’s own estimates, he will thus have a waste factor of at least 15½ per cent, not including his costs. This would make it very difficult to return 90 pounds for every 100 in the warehouses, unless the doctor has some special secret. If he does, the secret is so important that it warrants all the work and help the government can give him.
                  France’s gunpowder administration, which operates all the saltpeter refineries, has established 30 percent as the authorized rate of waste, plus expenses. When I proposed to refine the saltpeter in the Philadelphia warehouses and cover all costs without any other remuneration than this same 30 percent deduction, I could do so only because saltpeter from India is generally superior to Europe’s. That seemed to compensate for the cost difference, since the secretary assured me there was very little inferior quality saltpeter in the warehouses. I felt my proposal was reasonable and my company deserved the protection and encouragement it had earned in other matters.
                  By taking the liberty of sending you these observations, Mister President, I do not seek to obtain a contract that the government does not wish to give me. I simply seek to explain the significant difference between my proposal and Dr. Hunter’s and my refusal to accept the conditions the secretary offered me.
                  With profound respect, Mister President, I have the honor of being your very humble and obedient servant.
                  
                     E. I. du Pont de Nemours
                  
               
            